DANIEL, Chief Judge.
On appeal, the defendant contends that his departure sentence is invalid because the trial court failed to set forth written reasons for the departure. It is reversible error to impose a departure sentence under the sentencing guidelines without an accompanying written statement delineating the reasons for departure. State v. Jackson, 478 So.2d 1054 (Fla.1985), receded from on other grounds, Wilkerson v. State, 513 So.2d 664 (Fla.1987); McCaskell v. State, 542 So.2d 461 (Fla. 5th DCA 1989). Accordingly, we affirm the defendant’s conviction for burglary, reverse his sentence and remand with directions that the trial judge either resentence the defendant within the range of the recommended sentencing guidelines or set forth in writing clear and convincing reasons for departure.
AFFIRMED in part; REVERSED in part and REMANDED.
COBB, J., and HARRIS, Associate Judge, concur.